Citation Nr: 0627304	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-32 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to May 14, 2005, and an initial 
evaluation in excess of 10 percent, from May 14, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to February 
1960 and from August 1961 to May 1964.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2004 and March 2005, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, for 
additional development.  The case is now before the Board for 
final appellate consideration.


FINDING OF FACT

The competent medical evidence reflects that the veteran had 
level II hearing in the right ear and level III hearing in 
the left ear in April 2002; he had level IV hearing 
bilaterally in May 2005. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss prior to May 14, 2005, and an initial 
evaluation in excess of 10 percent, from May 14, 2005, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz. 38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. § 4.86).  Further, when the average pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
bilateral hearing loss prior to May 14, 2005, and an initial 
evaluation in excess of 10 percent, from May 14, 2005.  The 
mechanical application of the rating schedule to the VA 
audiometric examination findings of record simply does not 
warrant the claimed increased initial evaluations.  38 C.F.R. 
§ 4.85, Table VII.  

On VA audiometric testing in April 2002, the pure tone air 
conduction thresholds in the right ear at 1,000, 2,000, 3,000 
and 4,000 hertz were 40, 65, 65 and 65 decibels, 
respectively, with an average of 59 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 45, 70, 75 and 80 decibels, respectively, 
with an average of 68 decibels.  The speech recognition 
scores using the Maryland CNC test were 96 percent in the 
right ear and 84 percent in the left ear.  Such audiometric 
findings reflect level II hearing in the right ear and level 
III hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
The results of such tests warrant a noncompensable rating 
under Diagnostic Code 6100 when the auditory acuity levels 
are entered into Table VII of 38 C.F.R. § 4.85.

On VA audiometric testing in May 2005, the pure tone air 
conduction thresholds in the right ear at 1,000, 2,000, 3,000 
and 4,000 hertz were 25, 60, 65 and 65 decibels, 
respectively, with an average of 54 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 35, 70, 75 and 80 decibels, respectively, 
with an average of 65 decibels.  The speech recognition 
scores using the Maryland CNC test were 80 percent in the 
right ear and 80 percent in the left ear.  Such audiometric 
findings reflect level IV hearing in the right ear and level 
IV hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
The results of such tests warrant a 10 percent evaluation 
under Diagnostic Code 6100 when the auditory acuity levels 
are entered into Table VII of 38 C.F.R. § 4.85.

The veteran's own contentions do not support his claim for a 
higher evaluation.  The veteran is not competent to provide 
an opinion addressing whether a service-connected disability 
satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
his bilateral hearing loss warrants the claimed increased 
initial evaluations.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
bilateral hearing loss, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in October 2001; rating 
decisions dated in April 2002 and June 2005; a statement of 
the case dated in October 2003; and a supplemental statement 
of the case dated in June 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the claim.  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted medical examinations with respect to the claim 
on appeal.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.      


ORDER

An initial compensable evaluation for bilateral hearing loss 
prior to May 14, 2005, and an initial evaluation in excess of 
10 percent, from May 14, 2005, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


